 Case 2:14-cr-00648-CAS Document 1196 Filed 12/07/20 Page 1 of 2 Page ID #:8207




1    CUAUHTEMOC ORTEGA (Bar No. 257443)
     Federal Public Defender
2    DEBORAH E. GONZALEZ (Bar No. 310153)
     (E-Mail: Deborah_Gonzalez@fd.org)
3    Deputy Federal Public Defender
     321 East 2nd Street
4    Los Angeles, California 90012-4202
     Telephone: (213) 894-2854
5    Facsimile: (213) 894-0081
6    Attorneys for Defendant
     SUCHA SINGH
7
8                             UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11
12   UNITED STATES OF AMERICA,                   Case No. CR 14-00648-CAS - 7
13               Plaintiff,                      [PROPOSED] ORDER
                                                 SETTING BRIEFING SCHEDULE
14         v.                                    AND HEARING ON MOTION FOR
                                                 COMPASSIONATE RELEASE
15   SUCHA SINGH,
16               Defendant.
17
18         GOOD CAUSE HAVING BEEN SHOWN, the Court hereby sets the following
19   briefing schedule on Mr. Singh’s Motion for Compassionate Release:
20         The defense’s Supplemental Brief in Support of Motion for Compassionate
21   Release is due on or before December 14, 2020;
22         The government’s Opposition to the Motion for Compassionate Release is due
23   on or before January 4, 2021;
24         The defense’s Reply in Support of the Motion for Compassionate Release, if any,
25   is due on or before January 11, 2021;
26   \\
27   \\
28   \\
 Case 2:14-cr-00648-CAS Document 1196 Filed 12/07/20 Page 2 of 2 Page ID #:8208




1          The hearing on the Motion for Compassionate Release will be held on January
2    25, 2021, at 10:00 a.m.
3
4    DATED: December 7, 2020          By
5                                          HON. CHRISTINA A. SNYDER
                                           United States District Judge
6
7    Presented by:
8
          /s/ Deborah E. Gonzalez
9    Deputy Federal Public Defender
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
